Exhibit 10.6

EMCORE CORPORATION

DIRECTORS’ COMPENSATION POLICY

(Amended Effective as of March 19, 2020)

Directors of EMCORE Corporation (the “Company”) who are not employed by the
Company or one of its subsidiaries (“non-employee directors”) are entitled to
the compensation set forth below for their service as a member of the Board of
Directors (the “Board”) of the Company.  The Board has the right to amend this
policy from time to time.

 

Cash Compensation

 

All Board Members

 

Annual Cash Retainer

 $37,000

Board Committee Chairpersons

 

Annual Audit Committee Chairperson Retainer

 $20,000

Annual Compensation Committee Chairperson Retainer

 $ 9,500

Annual Nominating Committee Chairperson Retainer

 $ 8,000

Annual Strategy and Alternatives Committee Chairperson Retainer

 $ 8,000

Other Board Committee Members

 

Annual Audit Committee Member Retainer

 $10,000

Annual Compensation Committee Member Retainer

 $ 5,000

Annual Nominating Committee Member Retainer

 $ 3,000

Annual Strategy and Alternatives Committee Member Retainer

 $ 3,000

 

 

Equity Compensation

 

Annual Equity Award

 $54,000

Annual Chairperson Equity Award

 $42,500

 

Cash Compensation

Each non-employee director will be entitled to an annual cash retainer while
serving on the Board in the amount set forth above (the “Annual Cash
Retainer”).  A non-employee director who serves as the Chairperson of the Audit
Committee, the Compensation Committee, the Nominating Committee or the Strategy
and Alternatives Committee of the Board will be entitled to an additional annual
cash retainer while serving in that position in the applicable amount set forth
above (an “Additional Committee Chair Retainer”).  A non-employee director who
serves as a member of the Audit Committee,  the Compensation Committee, the
Nominating Committee or the Strategy and Alternatives Committee of the Board
(but is not Chairperson of such Board committee) will be entitled to an
additional annual cash retainer while serving in that position in the applicable
amount set forth above (an “Additional Committee Member Retainer”).

The amounts of the Annual Cash Retainer, Additional Committee Chair Retainer and
Additional Committee Member Retainer (collectively, the “Cash Retainer”)
reflected above are expressed as annualized amounts.  These retainers will be
paid on a quarterly basis, at the end of each quarter in arrears, and will be
pro-rated if a non-employee director serves (or serves in the corresponding
position, as the case may be) for only a portion of the quarter (with the
proration based on the number of calendar days in the quarter that the director
served as a non-employee director or held the particular position, as the case
may be).

Elective Grants of Equity Awards

Any time that the Company’s trading window is open under the Company’s Executive
Insider Trading Policy, a non-employee director may elect that all or a portion
of his or her Cash Retainer be converted into fully vested shares of the
Company’s common stock (such amount the “Exchanged Retainer”).  Such election
shall be made by completing the election form as the Board may prescribe from
time to time (an “Election Form”), and filing such completed form with the
Company during an open trading window under the Company’s Executive Insider
Trading Policy.  The number of shares issued pursuant to an Election Form shall
be determined by dividing (i) the amount of the Exchanged Retainer for the
applicable quarter by (ii) the per-share closing price of the Company’s common





1




 

stock on the last trading day of the applicable quarter, with the result rounded
down to the nearest whole share. Any fractional amount of the Exchanged Retainer
less than the price of a share of the common stock on the payment date shall be
forfeited.  Any such shares issued pursuant to an Election Form shall be issued
under, and subject to the terms of, the Company’s 2019 Equity Incentive Plan or
any other equity compensation plan approved by the Company’s shareholders and in
effect at the time of grant (the “Equity Plan”).

Equity Compensation

Annual Equity Award

On the date of each annual meeting of the Company’s shareholders, each
non-employee director serving as a director immediately following such annual
meeting will automatically be granted an award of restricted stock units (an
“Annual Equity Award”) determined by dividing (1) the Annual Equity Award grant
value set forth above by (2) the per-share closing price of the Company’s common
stock on the date of such annual meeting (rounded down to the nearest whole
unit).  Each Annual Equity Award will vest on the first anniversary of the grant
date (or, if the Company’s next annual meeting of shareholders occurs prior to
such vesting date, on the day prior to that annual meeting), subject to the
non-employee director’s continued service on the Board through such vesting
date.

For each new non-employee director appointed or elected to the Board other than
on the date of an annual meeting of the Company’s shareholders, on the date that
the new non-employee director first becomes a member of the Board, the new
non-employee director will automatically be granted a pro-rata portion of the
Annual Equity Award (a “Pro-Rata Annual Equity Award”) determined by dividing
(1) a pro-rata portion of the Annual Equity Award grant value set forth above by
(2) the per-share closing price of the Company’s common stock on the date the
new non-employee director first became a member of the Board (rounded down to
the nearest whole unit).  The pro‑rata portion of the Annual Equity Award grant
value for purposes of a Pro-Rata Annual Equity Award will equal the Annual
Equity Award grant value set forth above multiplied by a fraction (not greater
than one), the numerator of which is 12 minus the number of whole months that as
of the particular grant date had elapsed since the Company’s last annual meeting
of shareholders at which Annual Equity Awards were granted by the Company to
non-employee directors, and the denominator of which is 12.  Each Pro-Rata
Annual Equity Award will vest on the first anniversary of the last annual
meeting of shareholders at which Annual Equity Awards were granted by the
Company to non-employee directors (or, if the Company’s next annual meeting of
shareholders occurs prior to such vesting date, on the day prior to that annual
meeting), subject to the non-employee director’s continued service on the Board
through such vesting date.

Annual Chairperson Equity Award

On the date of each annual meeting of the Company’s shareholders, each
non-employee director then serving as the Chairperson of the Board immediately
following such annual meeting will automatically be granted an award of
restricted stock units (an “Annual Chairperson Equity Award”) determined by
dividing (1) the Annual Chairperson Equity Award grant value set forth above by
(2) the per-share closing price of the Company’s common stock on the date of
such annual meeting (rounded down to the nearest whole unit).  Each Annual
Chairperson Equity Award will vest in full on the first anniversary of the grant
date (or, if the Company’s annual meeting of shareholders in the year following
the year in which the award was granted occurs prior to such vesting date, on
the day prior to that annual meeting), subject to the non-employee director’s
continued service on the Board through such vesting date; provided, however that
a non-employee director that ceases to serve as Chairperson after the date of
the last annual meeting of shareholders and prior to the first anniversary of
such meeting date (but remains a non‑employee director of the Board) shall be
entitled to vest in a pro-rata portion of any outstanding Annual Chairperson
Equity Award determined by multiplying (1) the number of restricted stock units
subject to such Annual Chairperson Equity Award by (2) a fraction (not greater
than one), the numerator of which is the number of months that as of such date
have elapsed since the Company’s last annual meeting of shareholders at which
the Annual Chairperson Equity Award was granted by the Company to the
Chairperson of the Board and the denominator of which is 12 (rounded down to the
nearest whole unit).

For a non-employee director that is newly appointed to serve as Chairperson of
the Board other than on the date of an annual meeting of the Company’s
shareholders, on the date that the new non-employee director first becomes
Chairperson, the new Chairperson of the Board will automatically be granted a
pro-rata portion of the Annual Chairperson Equity Award (a “Pro-Rata Annual
Chairperson Equity Award”) determined by dividing (1) a pro-rata portion of the
Annual Chairperson Equity Award grant value set forth above by (2) the per-share





2




 

closing price of the Company’s common stock on the date the new non-employee
director first became Chairperson (rounded down to the nearest whole unit).  The
pro-rata portion of the Annual Chairperson Equity Award grant value for purposes
of a Pro-Rata Annual Chairperson Equity Award will equal the Annual Chairperson
Equity Award grant value set forth above multiplied by a fraction (not greater
than one), the numerator of which is 12 minus the number of whole months that as
of the particular grant date had elapsed since the Company’s last annual meeting
of shareholders at which an Annual Chairperson Equity Award was granted by the
Company to the Chairperson of the Board and the denominator of which is
12.  Each Pro-Rata Annual Chairperson Equity Award will vest on the first
anniversary of the last annual meeting of shareholders at which Annual Equity
Awards were granted by the Company to non-employee directors (or, if the
Company’s next annual meeting of shareholders occurs prior to such vesting date,
on the day prior to that annual meeting), subject to the non-employee director’s
continued service on the Board through such vesting date.

General

Unless otherwise determined by the Board, each award of restricted stock units
will be made under and subject to the terms and conditions of the Equity Plan.

Restricted stock unit awards granted under the Equity Plan are generally
forfeited as to the unvested portion of the award upon the non-employee
director’s termination of service as a director for any reason.  However,
vesting of a non-employee director’s outstanding and unvested restricted stock
units will accelerate should the director’s services terminate due to the
director’s death or Disability (as defined in the Equity Plan).

Expense Reimbursement

All directors will be entitled to reimbursement from the Company for their
reasonable travel (including airfare and ground transportation), lodging and
meal expenses incident to meetings of the Board or committees thereof or in
connection with other Board related business.

3

